Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 1 of 10 Pageid#: 10503




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

     ELIZABETH SINES, SETH WISPELWEY,
     MARISSA BLAIR, APRIL MUÑIZ, MAR-
     CUS MARTIN, NATALIE ROMERO, CHEL-
     SEA ALVARADO, JOHN DOE, and
     THOMAS BAKER,



                                  Plaintiffs,

     v.

     JASON KESSLER, RICHARD SPENCER,
     CHRISTOPHER CANTWELL, JAMES
     ALEX FIELDS, JR., VANGUARD AMER-
     ICA, ANDREW ANGLIN, MOONBASE
     HOLDINGS, LLC, ROBERT “AZZMADOR”
     RAY, NATHAN DAMIGO, ELLIOTT
     KLINE a/k/a ELI MOSLEY, IDENTITY                    Civil Action No. :17-cv-00072-NKM
     EVROPA, MATTHEW HEIMBACH, MAT-
     THEW PARROTT a/k/a DAVID MATTHEW                      JURY TRIAL DEMANDED
     PARROTT, TRADITIONALIST WORKER
     PARTY, MICHAEL HILL, MICHAEL
     TUBBS, LEAGUE OF THE SOUTH, JEFF
     SCHOEP, NATIONAL SOCIALIST MOVE-
     MENT, NATIONALIST FRONT, AUGUS-
     TUS SOL INVICTUS, FRATERNAL ORDER
     OF THE ALT-KNIGHTS, LOYAL WHITE
     KNIGHTS OF THE KU KLUX KLAN, and
     EAST COAST KNIGHTS OF THE KU
     KLUX KLAN a/k/a EAST COAST KNIGHTS


                                  Defendants.


          REPLY IN SUPPORT OF MOTION TO WITHDRAW AS ATTORNEY FOR
            NATIONAL SOCIALIST MOVEMENT AND NATIONALIST FRONT

          Attorney W. Edward ReBrook IV respectfully submits this reply in support of the

   Motion to Withdraw as Attorney for National Socialist Movement (“NSM”) and Nationalist

   Front (“NF”), ECF No. 691 (“Mot. To Withdraw”). For the reasons set forth below, W. Edward

   ReBrook IV respectfully request that the Court grant the Motion to Withdraw.



                                                 1
Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 2 of 10 Pageid#: 10504



                                      PRELIMINARY STATEMENT

          During the past year that Counsel has represented the NSM and NF, the current

   leadership of the NSM, Burt Colucci, has adamantly claimed his Florida NSM is not the same

   NSM involved in this litigation. Burt Colucci also maintains that other than asking that Counsel

   be present at his deposition, that he has not retained Counsel for any legal matter.(See Exhibit 1)

   On December 17, 2019, Plaintiffs’ were informed in an email that Mr. Colucci continued to

   maintain that his Florida based NSM is not a party to the present litigation and refused to

   cooperate with any discovery requests. See Exhibit 2. Despite Counsel’s efforts to persuade Mr.

   Colucci that this argument was not legally plausible and thus the Florida NSM would be

   required to participate and cooperate with discovery, Mr. Colucci still refuses. Counsel has

   attempted to represent the NSM in this litigation for the past year with little to no cooperation

   from its current leadership, who has maintained that he keeps no records.

          Despite the fact Defendant Schoep was once a leader in the NSM, he does not control the

   organization and the organization considers him to be a traitor. (See Tr. Of Dep. of Burt Colucci

   at 53, Dec. 10, 2019, ECF No. 674-5) While the NSM/NF espouses antisemitism and racial

   separation, Defendant Schoep speaks out against antisemitism, racism and violence. This is not

   just a matter of an individual leaving an organization, such a thing would not create a concurrent

   conflict of interest. On the contrary, not only has Defendant Schoep left the organization, but

   also actively works to counter the ideology that his former organization espouses. See Br. in

   Opposition to Pls.’ Mot. to Compel Discovery from Def. Jeff Schoep 11-12, Apr. 1, 2020, ECF

   No. 694 (“Br. in Opposition”). Counsel sought the advice of the Virginia State Bar Ethics

   Counsel and was advised that defense counsel should move to withdraw as NSM and NF’s

   counsel of record.

                                           LEGAL STANDARDS

          Virginia Rules of Professional Conduct provides guidance for the situation set forth in

   the Mot. To Withdraw. Specifically Rule 1.16 provides, in relevant part, that “a lawyer shall not

                                                   2
Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 3 of 10 Pageid#: 10505



   represent a client or, where representation has commenced, shall withdraw from the

   representation of a client if: (1) the representation will result in violation of the Rules of

   Professional Conduct or other law.”1 Rule 1.16 also states “a lawyer may withdraw from

   representing a client if withdrawal can be accomplished without material adverse effect on the

   interests of the client, or if: (3) a client insists upon pursuing an objective that the lawyer

   considers repugnant or imprudent; (5) the representation will result in an unreasonable financial

   burden on the lawyer or has been rendered unreasonably difficult by the client; or (6) other good

   cause for withdrawal exists.”2 Comment 7 of Rule 1.16 provides that optional withdrawal “is

   also justified if the client persists in a course of action that the lawyer reasonably believes is

   illegal or unjust, for a lawyer is not required to be associated with such conduct even if the

   lawyer does not further it...The lawyer also may withdraw where the client insists on a

   repugnant or imprudent objective.”

          Rule 1.7 provides that “a lawyer shall not represent a client if the representation involves

   a concurrent conflict of interest. A concurrent conflict of interest exists if: (1) the representation

   of one client with be directly adverse to another client; or (2) there is a significant risk that the

   representation of one or more clients will be materially limited by the lawyer’s responsibilities

   to another client, a former client or a third person or by personal interest of the lawyer.”3



                                                  ARGUMENT

          Rule 1.7 of the Virginia State Bar Rules of Professional Conduct applies to this

   circumstance. Rule 1.7(a) states: “A lawyer shall not represent a client if the representation

   involves a concurrent conflict of interest. A concurrent conflict of interest exists if: (1)the

   representation of one client will be directly adverse to another client; or (2) there is a significant

   risk that the representation of one or more clients will be materially limited by the lawyer’s

   responsibilities to another client, a former client or a third person or by a personal interest of the
   1
     Va. Rules of Prof’l Conduct R. 1.16(a)
   2
     Id. At 1.16(b).
   3
     Va. R. of Prof’l Conduct R. 1.7(a).
                                                     3
Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 4 of 10 Pageid#: 10506



   lawyer.”

          Here, both the Virginia State Bar Ethics Counsel and defense Counsel have determined

   that there exists a concurrent conflict of interest. Both subsections of Rule 1.7 are relevant to the

   present circumstance. Specifically, the interests of the two clients are clearly and directly

   adverse and there is a significant risk that continued representation of NSM/NF would be limited

   by the representation of the “other client” (Defendant Schoep). While NSM’s new leader, Burt

   Colucci, refuses to participate and cooperate with the Court, Defendant Schoep, continues to

   abide by the orders of the Court and is cooperating with discovery.4 The conflict is clear - the

   best interests of Defendant Schoep is to cooperate with discovery and the court, whereas

   NSM/NF consider Schoep a traitor and have no interest in cooperating with counsel or this

   Court. There is direct adversity between Defendants Schoep and NSM/NF.

          Virginia Rules of Professional Conduct Rule 1.7(a) states, in relative part that           “a

   concurrent conflict of interests” may also exist if “there is a significant risk that the

   representation of one or more clients will be materially limited by the lawyer’s responsibilities

   to another client, a former client or a third person or by a personal interest of the lawyer.” At the

   start of this litigation all three defendants (Schoep, NSM and NF) were represented by different

   counsel, Mr. Schoep was still the leader of the NSM and still espoused the same views as

   NSM/NF. Hence the reason all defenses at the time were identical. Defense counsel did not

   become counsel of record until almost a year and a half into the litigation. As of March 6, 2019,

   Mr. Schoep retired from the NSM and appointed a new leader. If Defendant Schoep had only

   retired from an organization, a conflict of interest would not have arisen. However, Defendant

   Schoep stands in direct adversity to NSM and NF, is viewed as a traitor and has received many

   4
     Plaintiffs’ continue to assert personal opinions as factual evidence. Defense counsel has set
   forth the factual background relevant to Defendant Schoep’s continued cooperation with
   discovery and with the Court at length in previous filings and incorporate the factual recitations
   in those briefs by reference. See Mem. in Opposition to Pls.’ Mot. for Sanctions Against Def.
   Jeff Schoep, National Socialist Movement, and Nationalist Front 2-5, October 18, 2019, ECF No.
   575 (“Mem. in Opposition”); Br. in Opposition to Pls.’ Mot. To Compel Discovery from Def.
   Jeff Schoep, Apr. 1, 2020, ECF No. 694 (“Br. in Opposition”)
                                                    4
Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 5 of 10 Pageid#: 10507



   threats from those involved in the white nationalist movement since leaving. See Exhibit 3.

           Even if withdrawal would have material adverse effect on the interests of the client, a

   lawyer may withdraw pursuant to Rule 1.16, in relevant part provides “(3) a client insists upon

   pursuing an objective that the lawyer considers repugnant or imprudent; (5) the representation

   will result in an unreasonable financial burden on the lawyer or has been rendered unreasonably

   difficult by the client.”

           During the course of this litigation, it has become clear that Defendants NSM / NF and

   Counsel have significant differences of opinion with respect to several key issues affecting the

   case. Simply put, Defendants NSM and NF wish to pursue an approach which Counsel believes

   to be imprudent and with which Counsel disagrees. As a result, the attorney-client relationship

   has broken down. Persistent and unresolved conflict makes it unreasonably difficult for Counsel

   to effectively represent the Defendants NSM and NF.

           In addition, NSM/NF declines to pay for any of the work Counsel has done and refuse

   to pay for any future work done on behalf of NSM and NF. Counsel for NSM and NF was

   obtained by Defendant Schoep and not by Burt Colucci, the leader and legal representative of

   the NSM (See Order, Oct. 28, 2019, ECF No. 582). Colucci is steadfast in his position that the

   only representation requested by Colucci and NSM was for Counsel at the deposition on

   December 10, 2019. Other than the deposition, Colucci refutes that NSM retained representation

   by Counsel and refuses any representation onward.

           The Plaintiffs’ have opposed undersigned Counsel’s motion to withdraw because they

   are concerned about an alleged “end of NSM’s participation in this lawsuit - and the loss of a

   trove of responsive documents - that would be deeply prejudicial to Plaintiffs.” See Plaintiffs’ Br.

   in Opposition 3, ECF No. 706, April 13, 2020. Plaintiffs allege that granting the motion would

   “leave Plaintiffs with a substantial and prejudicial evidentiary gap” and “should not be forced to

   settle for a default judgement against NSM…without receiving adverse inferences or the NSM

   documents themselves to remedy the prejudice to the Plaintiffs.” See Pls’ Brief in Opposition 12,

                                                   5
Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 6 of 10 Pageid#: 10508



   ECF No. 706, Apr. 13, 2020. In an attempt to support their claim of discovery prejudice,

   Plaintiffs’ counsel repeatedly relies “on speculation and a misrepresentation of deposition

   testimony.” Schrag v. Dinges, 150 F.R.D. 664 (1993).5         Plaintiffs’ counsel appears extremely

   comfortable taking liberties and bending facts such to a degree they no longer represent true

   factual findings but rather bend to Plaintiffs’ narrative.6

          Counsel has repeatedly advised NSM and NF that participating and cooperation is indeed

   necessary. Defendants NSM and NF steadfastly refuse. Several investigations for responsive

   documents and communications from custodians associated with NSM have been made by both

   Counsel and by Defendant Schoep. All discovery for NSM and NF that was in the possession

   and/or control of Defendant Schoep was already given to the third-party discovery vendor

   (“Vendor”) Since NSM and NF views Mr. Schoep as a traitor7 there is no cooperation from any

   members to inquiries in regards to this litigation. Counsel has also made investigations into

   discovery requests with no other cooperation than receiving email addresses from Colucci. The

   only discovery that Counsel has been able to retain from Colucci was email addresses along

   with the credentials which were supplied to the Vendor. The accounts were submitted to the

   Plaintiffs’ counsel and were supplemented as well.

          Defendants NSM and NF have refused and continue to refuse participation in any

   capacity with the present litigation, against Counsel’s advice. In addition, NSM and NF are both

   uncooperative with Counsel. Any attempts to obtain information regarding any past or present

   discovery obligations are met with clear and concise refusal.

          Rule 1.7(b) does permit a lawyer to represent a client notwithstanding the existence of a
   5
     This issue was previously addressed in detail in Defendant Schoep’s Br. in Opposition, Apr. 1,
   2020, ECF 694.
   6
     The presenting of false statements of fact, misrepresenting facts, and not taking reasonable
   remedial measures to correct the same violates both the Va. Rules of Prof'l Conduct and ABA
   Model R. of Prof’l Conduct. Rule 3.3, Candor Toward The Tribunal, provides in relevant part
   that: (a) A lawyer shall not knowingly: (1) make a false statement of material fact or law to a
   tribunal; . . .(3) offer evidence that the lawyer knows to be false. If a lawyer has offered material
   evidence and comes to know of its falsity, the lawyer shall take reasonable remedial measures.
   “These misrepresentations of the record did not comport with parties' duty of candor to the
   courts” Malin v. Hospira, Inc., 762 F.3d 552, 564 (7th Cir. 2014)
   7
     See Exhibit 3
                                                     6
Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 7 of 10 Pageid#: 10509



   concurrent conflict of interest but only if each affected client consents after consultation and:

       (1) the lawyer reasonably believes that the lawyer will be able to provide competent and
            diligent representation to each affected client;
       (2) The representation is not prohibited by law;
       (3) The representation does not involve the assertion of a claim by one client against
            another client represented by the lawyer in the same litigation or other proceeding
            before a tribunal; and
       (4) The consent from the client is memorialized in writing.

   Plaintiffs’ request that the Court require Counsel to obtain the consent required under Rule 1.7(b)

   and to proceed with joint representation of the defendants. However, defense counsel can not

   obtain such a consent from NSM and NF. Both defendants refute any attorney-client relationship

   has been formed between Counsel and the entities and furthermore refuse any services by

   Counsel. If the conflict of interest between clients were to have been resolved with such consent,

   Counsel would not have had to file a motion to withdraw.

            Plaintiffs’ counsel also alleges that Counsel’s legal assistant, Acacia Dietz, is a member

   of NSM and that she also was responsible for updating the NSM website as late as December

   2019. These allegations are completely false and derived from “cherry-picked isolated phrases”

   of Colucci’s deposition testimony.8 In addition, Plaintiffs’ claim that Counsel’s legal assistant is

   the legal representative of NSM is incorrect, she was authorized at that time only to answer

   interrogatories on behalf of NSM. Once again there are severe discrepancies between factual

   truth and what Plaintiffs’ counsel attest to be facts.



                                             CONCLUSION

            WHEREFORE, Counsel, W. Edward ReBrook, IV, based upon the forgoing reasons,

   respectfully requests that leave to withdraw as counsel for defendants NSM and NF be granted.




   8
     Colucci states that Acacia Dietz had not done anything with NSM or the website since June of
   2019. See Tr. Of Dep. of Burt Colucci 195-197, Dec. 10, 2019, ECF No. 674-5. He also states
   that when he asked her to update the website she did not respond. Id.198 at 11
                                                     7
Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 8 of 10 Pageid#: 10510



   April 20, 2020


                                                         By: /s/ W. Edward ReBrook, IV
                                                         W. Edward ReBrook, IV (VSB 84719)
                                                          The ReBrook Law Office
                                                          6013 Clerkenwell Court
                                                          Burke, VA 22015
                                                          Mobile: 571.215.9006
                                                          Email: Edward@ReBrookLaw.com




                                  CERTIFICATE OF SERVICE

           I hereby certify that on April 20, 2020, I filed the foregoing with the Clerk of
        Court through the CM/ECF system, which will send a notice of electronic filing to:


                                                         Karen L. Dunn (pro hac vice) Jessica E.
        Roberta A. Kaplan (pro hac vice) Julie           Phillips (pro hac vice) William A.
        E. Fink (pro hac vice) Gabrielle E.              Isaacson (pro hac vice) BOIES
        Tenzer (pro hac vice) Michael L. Bloch           SCHILLER FLEXNER LLP
        (pro hac vice) KAPLAN HECKER &                   1401 New York Avenue, NW
        FINK LLP                                         Washington, DC 20005
        350 Fifth Avenue, Suite 7110                     Telephone: (202) 237-2727
        New York, NY 10118 Telephone:                    Fax: (202) 237-6131
        (212) 763-0883                                   kdunn@bsfllp.com
        rkaplan@kaplanhecker.com                         jphillips@bsfllp.com
        jfink@kaplanhecker.com                           wisaacson@bsfllp.com
        gtenzer@kaplanhecker.com
        mbloch@kaplanhecker.com                          Yotam Barkai (pro hac vice)
                                                         BOIES SCHILLER FLEXNER LLP
                                                         55 Hudson Yards New
                                                  8
Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 9 of 10 Pageid#: 10511



       York, NY 10001                                  Drive, Suite 1150
       Telephone: (212) 446-2300                       McLean, VA 22102
       Fax: (212) 446-2350                             dinuccilaw@outlook.com
       ybarkai@bsfllp.com                              Counsel for Defendant Richard Spencer

       Alan Levine (pro hac vice) Philip
       Bowman (pro hac vice) COOLEY               Justin Saunders Gravatt David L. Campbell
       LLP                                        Duane, Hauck, Davis & Gravatt, P.C. 100
       55 Hudson Yards New                        West Franklin Street, Suite 100
       York, NY 10001                             Richmond, VA 23220
       Telephone: (212) 479-6260                  jgravatt@dhdglaw.com
       Fax: (212) 479-6275                        dcampbell@dhdglaw.com
       alevine@cooley.com                         Counsel for Defendant James A. Fields, Jr.
       pbowman@cooley.com
                                                  Bryan Jones
                                                  106 W. South St., Suite 211
       David E. Mills (pro hac vice) Joshua       Charlottesville, VA 22902
       M. Siegel (VSB 73416) COOLEY LLP           bryan@bjoneslegal.com
       1299 Pennsylvania Avenue, NW Suite         Counsel for Defendants Michael Hill, Michael
       700                                        Tubbs, and League of the South
       Washington, DC 20004
       Telephone: (202) 842-7800
       Fax: (202) 842-7899
       dmills@cooley.com
       jsiegel@cooley.com

       J. Benjamin Rottenborn (VSB
       84796) WOODS ROGERS PLC
       10 South Jefferson St., Suite 1400
       Roanoke, VA 24011
       Telephone: (540) 983-7600
       Fax: (540) 983-7711
       brottenborn@woodsrogers.com
       Counsel for Plaintiffs

       Elmer Woodard
       5661 US Hwy 29
       Blairs, VA 24527
       isuecrooks@comcast.net
       James E. Kolenich
       Kolenich Law Office
       9435 Waterstone Blvd. #140
       Cincinnati, OH 45249
       jek318@gmail.com
       Counsel for Defendants Jason
       Kessler, Nathan Damigo, Identity
       Europa, Inc. (Identity Evropa),
       Matthew         Parrott,    and
       Traditionalist Worker Party

       John A. DiNucci
       Law Office of John A.
       DiNucci 8180 Greensboro
                                              9
Case 3:17-cv-00072-NKM-JCH Document 712 Filed 04/20/20 Page 10 of 10 Pageid#:
                                  10512



    I further hereby certify that on April 20, 2020, I also served the following non-
 ECF participants, via electronic mail, as follows:


 Christopher Cantwell
 christopher.cantwell@gmail.com

 Vanguard America
 c/o Dillon Hopper
 dillon_hopper@protonmail.com

 Robert Azzmador Ray
 azzmador@gmail.com


 Elliott Kline a/k/a Eli Mosley
 eli.f.mosley@gmail.com
 deplorabletruth@gmail.com

 Matthew Heimbach
 matthew.w.heimbach@gmail.com




                                               /s/ W. Edward ReBrook, IV

                                            W. Edward ReBrook, IV (VSB 84719)
                                            The ReBrook Law Office
                                            6013 Clerkenwell Court
                                            Burke, VA 22015
                                            Mobile: 571.215.9006
                                            Email: Edward@ReBrookLaw.com




                                                10
